Bell, J.
1. “Under repeated rulings of the Supreme Court and of this court, where a verdict is directed and the losing party excepts to the overruling of his motion for a new trial but does not complain, either in the bill of exceptions or in the motion for a new trial, of the direction of the verdict, the reviewing court will consider, in this connection, only the question as to whether the verdict is supported by the evidence.” Watson v. Kvaternik Export Stave Co., 31 Ga. App. 146 (2) (121 S. E. 126); Head v. Towaliga Falls Power Co., 27 Ga. App. 142 (107 S. E. 558); Moore v. Butler, 150 Ga. 154 (3) (103 S. E. 154); Kelley v. Gartledge, 151 Ga. 179 (106 S. E. 93).
2. The evidence did not demand a finding in favor of the defendant upon either of the defenses pleaded, but authorized the verdict returned in favor of the plaintiff. The court did not err in refusing the defendant’s motion for a new trial based upon the general grounds only.

Judgment affirmed.


Jenldns, P. J., and Stephens, J., concur.